Case 4:20-cv-04036-SOH Document 32                   Filed 07/29/21 Page 1 of 1 PageID #: 355




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

JOE DILL AND KIM DILL, As
Co-Administrators of the Estate
of Jenee Dill, Deceased and on
Behalf of the Wrongful Death
Beneficiaries of Jenee Dill                                                              PLAINTIFFS

v.                                      Case No. 4:20-cv-4036

FCA US LLC, a Delaware Limited
Liability Company                                                                       DEFENDANT

                                               ORDER

        Before the Court is the parties’ Stipulation of Dismissal. ECF No. 31. The parties ask the

Court to dismiss this case with prejudice.

        An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984).

Thus, Plaintiffs’ claims against Defendant were effectively dismissed when the parties filed the instant

stipulation. However, this order issues for the purpose of maintaining the Court’s docket.

        This case is hereby DISMISSED WITH PREJUDICE, with each side bearing its own fees

and costs. If any party desires that the terms of any settlement be a part of the record therein, those

terms should be reduced to writing and filed with the Court within thirty (30) days of the entry of this

judgment. The Court retains jurisdiction to vacate this order upon cause shown that any settlement

between the parties has not been completed and further litigation is necessary.

        IT IS SO ORDERED, this 29th day of July, 2021.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
